United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3523
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
     v.                                 * District Court for the Eastern
                                        * District of Arkansas.
Leon Nash,                              *
                                        *    [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 17, 2011
                                Filed: October 24, 2011
                                  ___________

Before RILEY, Chief Judge, LOKEN and BENTON, Circuit Judges.
                              ___________

PER CURIAM.

      Leon Nash appeals the district court’s1 denial of his motion to compel the
government to seek a downward sentencing departure, supplemental motion to
compel, and motion for discovery. We affirm.

      Federal Rule of Criminal Procedure 35(b)(1) allows a court, upon the
government’s timely motion, to reduce a sentence when the defendant provides
information that substantially assists the government in investigating or prosecuting

      1
       The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas.
another person. Nash pled guilty, pursuant to a plea agreement, to conspiracy to
distribute fifty grams or more of cocaine base in violation of 21 U.S.C. §§
841(b)(1)(A)(iii) and 846, all in violation of 18 U.S.C. § 371. In Nash’s plea
agreement, the government agreed to move for a downward departure in exchange for
Nash cooperating in a case against Andre Sain and potentially others. The government
did not move for a downward departure. Nash argues the government acted arbitrarily
and hastily because he fulfilled his obligations under the plea agreement by providing
useful information regarding Sain.

       The district court denied Nash’s motions, finding Nash failed to make a
substantial showing that the government was motivated by an improper purpose. It
found the government provided an acceptable reason, namely, the plea agreement
cooperation was not limited to Sain, and Nash failed to cooperate fully when he
provided information about a man named Carl Ross that conflicted with Nash’s grand
jury testimony.

       After reviewing the district court’s decision for abuse of discretion, see United
States v. Davis, 583 F.3d 1081, 1098 (8th Cir. 2009), we conclude the district court
applied the proper legal standard and did not clearly err in determining Nash failed to
make a substantial threshold showing of either an unconstitutional motive by the
government or no legitimate governmental reason for its decision. See Cooter & Gell
v. Hartmarx Corp., 496 U.S. 384, 405 (1990) (stating a district court abuses its
discretion by basing its holding on “an erroneous view of the law or on a clearly
erroneous assessment of the evidence”); see also Wade v. United States, 504 U.S. 181,
185-86 (1992) (explaining a district court may only compel the government to file a
motion for a downward departure or allow discovery concerning the government’s
failure to do so if the defendant makes a substantial threshold showing “that the
refusal was based on an unconstitutional motive” or “not rationally related to a
legitimate” governmental purpose (footnote omitted)). The district court did not abuse
its discretion, and we affirm.
                        ______________________________

                                          -2-